DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 02/12/2021. Claims 1-20 are pending in the current office action. Claims 1, 6, 11, 16, 17, and 19 have been amended by the applicant. 

Status of the Rejection
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 5,830,337 A) in view of Porro et al. (US 2015/0001076 A1), further in view of Saffell et al. (US 2002/0121438 A1), Chapples et al. (US 2016/0178565 A1), and Rabbett (US 2013/0062223 A1).
Regarding claim 1
a sensor housing comprising a cavity configured to receive an electrolyte subassembly (bottom housing portion 20 comprises an electrolyte reservoir 26 [Col. 5:13-21; Figs. 1-2]);
a lid configured to mechanically couple with the sensor housing, the lid comprising a gas inlet aperture configured to permit fluid communication between ambient gases around the gas sensor assembly and the cavity of the sensor housing (a cap 44 and a top housing 18 form the “lid” that is configured to mechanically couple to the bottom housing portion 20 wherein the cap 44 comprises perforations 41 that allow the gas to be measured to enter the sensor [Col. 4:66 through Col. 5:3; Figs. 1-2]);
the electrolyte subassembly disposed in the cavity of the sensor housing (the electrolyte 32 is disposed in the electrolyte reservoir 26 and transports the electrolyte from the reservoir 26 to the areas between the electrodes [Col. 5:40-56; Figs. 1-2; Note: the wick and the electrolyte together form a “subassembly” that is disposed in the electrolyte reservoir]).
Xu further discloses wherein the device includes a sensing/working electrode 12, a reference electrode 14 and a counter electrode 16 [Col. 3:1-3; Figs. 1-2] and wherein the device is used to measure carbon monoxide [Col. 3:36-40]. 
However, Xu is silent on the various electrodes being diffusion electrodes and thus fails to explicitly disclose wherein the electrolyte subassembly includes “a top diffusion electrode layer” and “a bottom diffusion electrode layer”. 
Porro discloses an integrated gas sensor device for the detection of carbon monoxide [title] wherein Porro teaches that for the detection of carbon monoxide, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three electrodes 12, 14, and 16 disclosed by Xu such that the electrodes are formed as gas diffusion electrodes because Porro teaches that all three electrodes should be formed as gas diffusion electrodes to allow for diffusion and measurement of CO at the electrodes [Paras. 0012-0014] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one type of electrode for CO detection for another) is likely to be obvious when predictable results are achieved (i.e., analysis of CO concentration) [MPEP § 2143(B)]. Note: the formation of electrode 12 of Xu as a gas diffusion layer meets the limitation of a “top diffusion electrode layer” and the formation of either/both of the reference/counter electrodes 14/16 meets the limitation of a “bottom diffusion electrode layer”. 
Xu, as modified by Porro above, further teaches a 
Saffell discloses an electrochemical sensor for the detection of carbon monoxide [Para. 0001] wherein Saffell teaches that one of the major concerns with electrochemical gas sensors is to ensure that the electrolyte maintains continuous contact with electrodes [Para. 0008]. Saffell further teaches that this can be done by changing the state of the electrolyte to alternative forms including an electrolyte gel, including a gel used with a wicking or wetting material which immobilizes the electrolyte on the surface of the electrode material [Para. 0008]. Saffell further teaches that the wick material may be a fibrous material that is porous to a gel electrolyte that ensures transport of the electrolyte to the electrode material [Paras. 0008, 0021]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aqueous electrolyte material embedded in the wick of Xu to instead use a gel electrolyte imbedded within the wick because Saffell teaches that gel electrolytes are suitable for the detection of carbon monoxide [Para. 0001] and further ensures that electrolyte maintains contact with the electrode materials [Paras. 0008, 0021] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one type of electrolyte for CO detection for another) is likely to be obvious when predictable results are achieved (i.e., analysis of CO concentration) [MPEP § 2143(B)]. 
Xu further teaches wherein the perforations 42 permit the gas to enter the sensor and impinge on the electrode 12 [Col. 4:57-59] and wherein the device further includes a “working electrode” (electrical contact 50 contacts sensing electrode current collector 
Xu is silent, however, on a MEMS element comprising an array of capillaries and thus fails to explicitly disclose “a MEMS element lying between the sensor housing and a compliant media seal, the MEMS element comprising an array of capillaries configured to permit fluid communication between ambient gases around the gas sensor assembly and the cavity via the gas inlet aperture, wherein the MEMS element is in direct contact with the top diffusion electrode layer and a working electrode, the working electrode and the top diffusion electrode layer being different from each other”. 
Chapples discloses an electrochemical gas sensor for detection of a target gas [Para. 0001] wherein the device includes a ceramic substrate that comprises capillary holes 7/17 that allow for gas ingress and egress to and from the surface of the sensing/working electrode 2/12a [Paras. 0011, 0015, 0022; Fig. 2-3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the perforations 42 of Xu, that provide for the flow of gases to the surface of the electrode, with a ceramic substrate that comprises an array of capillaries because Chapples teaches that such structure 
Xu is further silent on a media seal and thus fails to expressly teach wherein the device further comprises “a compliant media” wherein the MEMS element is located between the sensor housing and the compliant media seal and also “the compliant media seal lying between the lid and the MEMS element, wherein the MEMS element is forcibly held in place by the compliant media seal and the lid”. 
Rabbett discloses an electrochemical carbon monoxide sensor [abstract, title] wherein the device comprises various silicon rubber gaskets or sealing members for sealing the top plate and bottom plate of the sensor assembly [Para. 0019] wherein the sensor assembly includes an annular silicon rubber spacer 42 and silicon rubber gaskets or sealing members 50 and 52 that are positioned between the top housing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of modified Xu to further include silicon rubber gaskets/sealing members between the top housing 18 and the bottom housing 20, including between the top housing 18 and the ceramic substrate as modified by Chapples above, because Rabbett teaches that the inclusion of silicon rubber sealing members provides the utility of sealing the junction between the top/bottom portions of the sensor and thus would not allow for the transport of the target gas from areas other than the intended location (access port) [Rabbett, Paras. 0019, 0038, 0055]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., sealing members to seal the junction between two parts of a gas sensor assembly) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., sealing the junction between the two parts of the gas sensor) [MPEP 2143(A)]. 
Regarding claim 5
the working electrode electrically coupled to the top diffusion electrode layer via the MEMS element (electrical contact 50 contacts sensing electrode current collector 35, which is in contact with the sensing gas diffusion layer, as modified by Porro above, and in contact with the MEMS element, as modified by Chapples above [Col. 4:12-18; Figs. 1-2]);
a counter electrode electrically coupled to the bottom diffusion electrode layer (electrical contact 52 contacts the counter electrode current collector 37, which is in contact with the bottom gas diffusion layer 14/16, as modified by Porro above [Col. 4:12-18; Figs. 1-2]);
a reference electrode electrically coupled to the bottom diffusion electrode layer (electrical contact 51 contacts the reference electrode current collector 36, which is in contact with the bottom gas diffusion layer 14/16, as modified by Porro above [Col. 4:12-18; Figs. 1-2]).
Regarding claim 6, modified Xu discloses the limitations of claim 5 as outlined above. Xu further teaches wherein the cavity of the sensor housing comprises a stepped cavity having an upper deck and a lower deck (there are various steps within the electrolyte cavity 26 including the step from the top edge “upper deck” and the step forming the projection 30 “lower deck” [Fig. 1]), wherein: 
the working electrode forms a portion of the upper deck (the sensing electrode current collector 35 is disposed on top of the wick in the “upper deck” of the cavity in contact with the top housing portion [Col. 5:56-60; Figs. 1-2]),
the counter electrode and the reference electrode from a portion of the lower deck (reference electrode current collector 36 and counter electrode 
the MEMS element sits atop the upper deck (the MEMS element, as modified by Chapples above, would replace the perforations 42 and thus would sit atop the wick in the “upper deck” [Figs. 1-2]),
the electrolyte subassembly sits atop the lower deck (the electrolyte/wick sits inside the cavity of the electrolyte reservoir 26 and thus is disposed in the “lower deck” of the cavity where the projection 30 is located [Figs. 1-2]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Porro, Saffell, Chapples, and Rabbett, as applied to claim 1 above, and further in view of Schwartz et al. (US 5,547,555 A). 
Regarding claims 2-4, modified Xu discloses the limitations of claim 1 as outlined previously. 
Xu teaches wherein the top housing 18 and the bottom housing 20 of the sensor are sealed using ultrasonic welding and thus is silent on the use of any latches/clips. Xu therefore fails to explicitly teach “the sensor housing further comprising at least one latch ledge, the lid further comprising at least one latching finger, and each latching finger of the at least one latching finger is configured to mechanically couple with a respective latch ledge of the at least one latch ledge of the sensor housing to mechanically couple the sensor housing with the lid”, of instant claim 2, wherein the sensor housing further comprises “at least one latching ramp, wherein each latching ramp of the at least one latching ramp is associated with a respective latch ledge of the claim 3, and wherein “the at least one latching finger comprises four latching fingers, each of the four latching fingers being disposed at a different corner of the lid, the at least one latch ledge comprises four latch ledges, each of the four latch ledges being disposed at a different corner of the sensor housing, and the at least one latching ramp comprises four latching ramps, each of the four latching ramps being disposed at a different corner of the sensor housing”, of instant claim 4. 
Schwartz discloses an electrochemical gas sensor [title] wherein the device includes a top cover unit 77 and a bottom base unit 81 wherein the top cover unit 77 is configured with a plurality of fingers 50/52 (“latching fingers”) and the base unit 81 comprises a plurality of latch receiving means components 90/92 (“latch ledge”) wherein each finger 50/52 corresponds with a respective receiving means 90/92 [Col. 6:48-53; Col. 10:43-50; Figs. 7, 9-10, 16]. Schwartz further teaches wherein when the latch fingers 50/52 are inserted into the latch receiving means 90/92, the base 81 is slightly deformed sufficient for the latch protruding component to pass through it (i.e., the edge of the receiving means component 90/92 therefore acts as a “ramp” that corresponds to each latching finger 50/52 as the top is inserted in to the base [Col. 10:50-55; Figs. 7, 9-10, 16]). Schwartz further teaches wherein constructing the sensor assembly from a small number of plastic molded parts that can be snapped or screwed together is commercially attractive because its molded parts can be made relatively inexpensively [Col. 5:50-58] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of joining the top housing and bottom housing of Xu that utilizes ultrasonic welding to permanently join the components to instead use a design wherein the top housing includes latching fingers and the bottom housing includes a latch receiving means, further including a “ramp portion” that allows the latching fingers to translate and engage the receiving means, because Schwartz teaches that such method is a known method of joining the two components of a gas sensor assembly and is advantageous on a commercial scale because it enables the pieces to be formed as molded parts that are relatively inexpensive to make, are lightweight, and can easily be fabricated by simply snapping the two housings together [Col. 5:50-58]. One skilled in the art would also appreciate that having a sensor device that can be disassembled would enable the user to replace contaminated/faulty parts without having to discard the entire sensor, thus providing user serviceability to the sensor design. Furthermore, the simple substitution of one known element for another (i.e., a welded joint with a snap-fit joint) is likely to be obvious when predictable results are achieved (i.e., joining the top and bottom housings of a gas sensor assembly) [MPEP § 2143(B)]. Regarding the use of four latching fingers, as recited in claim 4, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any number of latching fingers/receiving means, including for example four latching fingers/receiving means, such that the sensor forms a hermetic seal along the entire outer surface of the sensor and such determination would constitute a routine optimization with a predictable outcome of forming a tight connection between the top/bottom housing with a hermetic . 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Porro, Saffell, Chapples, and Rabbett, as applied to claim 5 above, and further in view of Kiesele (US 5,547,554 A). 
Regarding claims 7-8, modified Xu discloses the limitations of claim 5 as outlined previously. 
Xu is silent on the connection that the sensor makes with the analysis device and thus fails to explicitly disclose “a sensor receptacle comprising sensor pins each configured to electrically couple with a respective one of the electrical contacts”, of instant claim 7, and wherein the “sensor receptacle further comprises at least one supporting latch arm configured to latchingly engage the sensor housing to support the sensor housing when the sensor housing is in electrical engagement with the sensor receptacle”, of instant claim 8. 
Kiesele discloses an electrochemical gas sensor [abstract] wherein the bottom housing is formed with a recessed portion where the electrode connectors are disposed such that the housing can be plugged into a connector 11 (“receptacle”) such that a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom housing of Xu such that the housing comprises a recessed portion for receiving a connector such that the connector makes electrical contact via sensor pins with the connectors 50-55 and is supported by a latching “arm” because Kiesele teaches that a connector that engages with a recessed portion of the housing is an effective means for making electrical contact with the electrodes via their contact leads and thus can supply the measured signal to the connector and for outputting the preprocessed signals [Col. 4:66 through Col. 5:6]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (e.g., connector assembly for engaging the contacts of a gas sensor assembly) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (e.g., making an electrical connection with the electrodes/leads of the gas sensor for applying/measuring a signal [MPEP 2143(A)]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Porro, Saffell, Chapples, and Rabbett, as applied to claim 1 above, and further in view of Stetter et al. (US 2014/0311905 A). 
Regarding claim 9, Xu discloses the limitations of claim 1 as outlined previously. 
Xu is silent on the dimensions of the perforations 41 and thus fails to explicitly disclose “wherein a diameter of the gas inlet aperture is approximately between 10-1000μm, and a ratio of the diameter of the gas inlet aperture and a length of the gas inlet aperture through the lid 1:100”. 
Stetter discloses an electrochemical gas sensor [abstract] wherein the device includes an access port that has a diameter in a range from about 0.003 inches to about 0.080 inches (about 76 μm - 2032 μm). Stetter further teaches that the access port may also be larger or smaller and depend upon the gas to be detected, the range of the sensor desired, and the particular construction and need of the sensing reaction and sensor mechanism of response (e.g., diffusion limited signal, or reaction rate limited signal, or other limitation of the overall electrochemical sensor) [Para. 0039] and that the gas sample may permeate through the access port wherein the access port can be a straight throughhole or a tortuous path with or without obstructions or filter materials [Para. 0039]. 
Given the teachings of Stetter regarding the access port ranging from about 76μm to about 2032 μm, it would have been obvious to one having ordinary skill in the art to have modified Xu to utilized an access port diameter within the disclosed range of Stetter, including those amounts that overlap within the claimed range of 10-1000μm. It 
Regarding the ratio of the inlet diameter to the aperture length, Stetter teaches wherein the aperture diameter size, is result effective variables [Para. 0039]. Specifically, Stetter teaches that the size of the access port is dependent upon the concentration of the gas to be measured wherein, for example, lower concentrations of 1-10ppm CO would require a larger hole while a smaller hold is necessary for a broader range sensor measuring a concentration from 0-10,000ppm CO [Para. 0039]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the access port diameter, and subsequently modify the ratio of the port diameter to the access port length, to yield the expected result of optimized sensitivity for the concentration of gases being measured. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Porro, Saffell, Chapples, and Rabbett, as applied to claim 1 above, and further in view of Lei et al. (US 2015/0123073 A). 
Regarding claim 10, modified Xu discloses the limitations of claim 1 as outlined previously. Xu, as modified by Chapples, discloses wherein the MEMS element comprises silicon (the substrate is made of ceramic and one skilled in the art would 
Modified Xu is silent on the capillary substrate comprising a plating surface and thus fails to explicitly disclose wherein the MEMS element comprises silicon “having a platinum-plated surface”. 
However, one skilled in the art would recognize that platinum catalyst layers are known in the art to increase the sensor selectivity. For instance, Lei teaches that material design is the most important fundamental step to endow a sensor with good selectivity and that catalytic layers are commonly employed to improve the sensor selectivity of the sensor including platinum catalytic layers [Para. 0004]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of modified Xu such that the capillary MEMS substrate as modified by Chapples includes a platinum catalyst layer on at least one surface because Lei teaches that platinum catalyst layers are known in the art to improve the sensor selectivity [Lei, Para. 0004] and this specific location in the sensor of Xu (e.g., where the perforations are shown in Fig. 1) is an ideal location for the platinum catalyst before the target gas has been exposed to the electrolytes for analysis. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., including a platinum catalyst layer) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., improved sensor selectivity) [MPEP 2143(A)]. 


Claims 11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 5,830,337 A) in view of Porro et al. (US 2015/0001076 A1), and further in view of Chapples et al. (US 2016/0178565 A1) and Rabbett (US 2013/0062223 A1). 
Regarding claim 11, Xu discloses a gas sensor assembly ([abstract]), comprising: 
a sensor housing comprising a cavity configured to receive an electrolyte subassembly (bottom housing portion 20 comprises an electrolyte reservoir 26 [Col. 5:13-21; Figs. 1-2]);
a lid configured to mechanically couple with the sensor housing, the lid comprising a gas inlet aperture configured to permit fluid communication between ambient gases around the gas sensor assembly and the cavity of the sensor housing (a cap 44 and a top housing 18 form the “lid” that is configured to mechanically couple to the bottom housing portion 20 wherein the cap 44 comprises perforations 41 that allow the gas to be measured to enter the sensor [Col. 4:66 through Col. 5:3; Figs. 1-2]);
the electrolyte subassembly disposed in the cavity of the sensor housing (the electrolyte 32 is disposed in the electrolyte reservoir 26 and transports the electrolyte from the reservoir 26 to the areas between the electrodes [Col. 5:40-56; Figs. 1-2; Note: the wick and the electrolyte together form a “subassembly” that is disposed in the electrolyte reservoir]).
Xu further discloses wherein the device includes a sensing/working electrode 12, a reference electrode 14 and a counter electrode 16 [Col. 3:1-3; Figs. 1-2] and wherein the device is used to measure carbon monoxide [Col. 3:36-40]. 
However, Xu is silent on the various electrodes being diffusion electrodes and thus fails to explicitly disclose wherein the electrolyte subassembly includes “a top diffusion electrode layer” and “a bottom diffusion electrode layer”. 
Porro discloses an integrated gas sensor device for the detection of carbon monoxide [title] wherein Porro teaches that for the detection of carbon monoxide, the chemical reaction of CO causes the working and counter electrode potential to vary, thus a reference electrode is necessary [Para. 0014]. Porro further teaches that the gas has to diffuse through a diffusion barrier to reach the electrodes and thus all three electrodes should be formed as gas diffusion electrodes [Paras. 0012-0014]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three electrodes 12, 14, and 16 disclosed by Xu such that the electrodes are formed as gas diffusion electrodes because Porro teaches that all three electrodes should be formed as gas diffusion electrodes to allow for diffusion and measurement of CO at the electrodes [Paras. 0012-0014] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one type of electrode for CO detection for another) is likely to be obvious when predictable results are achieved (i.e., analysis of CO concentration) [MPEP § 2143(B)]. Note: the formation of electrode 12 of Xu as a gas diffusion layer meets the limitation of a “top diffusion 
Xu further teaches wherein the perforations 42 permit the gas to enter the sensor and impinge on the electrode 12 [Col. 4:57-59] and wherein the device further includes a “working electrode” (electrical contact 50 contacts sensing electrode current collector 35 wherein at least current collector 35 meets the limitation of the “working electrode” [Col. 4:12-18; Figs. 1-2; Note: the “working electrode” of the instant specification is more accurately described as a current collector and/or contact terminal as outlined in the instant specification Para. 0061 which state that the free electrons generated at the diffusion electrode flows electrically through the working electrode which is the device that makes contact outside of the sensor housing for interfacing with a detector/analysis device; see instant claim 5 which also describes the working electrode as an electrical contact]). 
Xu is silent, however, on a MEMS element comprising an array of capillaries and thus fails to explicitly disclose “a MEMS element lying between the sensor housing and a compliant media seal, the MEMS element comprising an array of capillaries configured to permit fluid communication between ambient gases around the gas sensor assembly and the cavity via the gas inlet aperture, wherein the MEMS element is in direct contact with the top diffusion electrode layer and a working electrode, the working electrode and the top diffusion electrode layer being different from each other”. 
Chapples discloses an electrochemical gas sensor for detection of a target gas [Para. 0001] wherein the device includes a ceramic substrate that comprises capillary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the perforations 42 of Xu, that provide for the flow of gases to the surface of the electrode, with a ceramic substrate that comprises an array of capillaries because Chapples teaches that such structure provides for the ingress and egress of a target gas to the surface of the sensing/working electrode [Paras. 0011, 0015, 0022; Figs. 2-3] and simple substitution of one known element for another (i.e., one type of gas ingress/egress mechanism for another) is likely to be obvious when predictable results are achieved (i.e., directed flow of a target gas to the surface of the sensing/measuring electrode) [MPEP § 2143(B)]. Note: the Office takes the position that the ceramic substrate of Chapples meets the limitation of being a MEMS element because the device provides at least some degree of electromechanical properties. The substitution of the perforations 42 with the ceramic substrate also meets the limitations of the MEMS element being “in direct contact with the top diffusion electrode layer and a working electrode” because as shown in Xu Fig. 2 the electrode 12 and “working electrode” 35 are in direct contact with the top housing 18 which comprises the perforations 42 wherein electrode 12 “top diffusion electrode” and the current collector 35 “working electrode” are different from one another. 
Xu is further silent on a media seal and thus fails to expressly teach wherein the device further comprises “a compliant media” wherein the MEMS element is located “between the sensor housing and the compliant media seal”. 
Rabbett discloses an electrochemical carbon monoxide sensor [abstract, title] wherein the device comprises various silicon rubber gaskets or sealing members for sealing the top plate and bottom plate of the sensor assembly [Para. 0019] wherein the sensor assembly includes an annular silicon rubber spacer 42 and silicon rubber gaskets or sealing members 50 and 52 that are positioned between the top housing plate member 12 and the rear compression plate members 24/26 wherein the gaskets/sealing members provide the utility of sealing the sensor assembly such that the target gas does not enter from locations other than the access port [Paras. 0019, 0038, 0055]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of modified Xu to further include silicon rubber gaskets/sealing members between the top housing 18 and the bottom housing 20, including between the ceramic substrate as modified by Chapples above and the bottom housing 20, because Rabbett teaches that the inclusion of silicon rubber sealing members provides the utility of sealing the junction between the top/bottom portions of the sensor and thus would not allow for the transport of the target gas from areas other than the intended location (access port) [Rabbett, Paras. 0019, 0038, 0055]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., sealing members to seal the junction between two parts of a gas sensor assembly) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., sealing the junction between the two parts of the gas sensor) [MPEP 2143(A)]. 
Regarding claim 15, modified Xu discloses the limitations of claim 11 as outlined previously. Xu further discloses wherein the device comprises electrical contacts extending though the sensor housing and into the cavity of the sensor housing (electrical contacts 50-52 extend through the bottom housing 20 and into the electrolyte reservoir 26 “cavity” [Col. 4:12-18; Figs. 1-2]), the electrical contacts comprising: 
the working electrode electrically coupled to the MEMS element (electrical contact 50 contacts sensing electrode current collector 35 and sensing electrode 12, and in contact with the MEMS element, as modified by Chapples above [Col. 4:12-18; Figs. 1-2]); 
a counter electrode electrically coupled to a first portion of the bottom diffusion electrode layer of the electrolyte subassembly (electrical contact 52 contacts the counter electrode current collector 37 and counter electrode 16, which is in contact with the bottom gas diffusion layer 14/16, as modified by Porro above [Col. 4:12-18; Figs. 1-2]); 
a reference electrode electrically coupled to a second portion of the bottom diffusion electrode layer of the electrolyte subassembly (electrical contact 51 contacts the reference electrode current collector 36 and reference electrode 14, which is in contact with the bottom gas diffusion layer 14/16 at a second portion, as modified by Porro above [Col. 4:12-18; Figs. 1-2]). 
Regarding claim 16, modified Xu discloses the limitations of claim 15 as outlined above. Xu further teaches wherein the cavity of the sensor housing comprises a stepped cavity having an upper deck and a lower deck (there are various steps within 
the working electrode forms a portion of the upper deck (the sensing electrode current collector 35 and sensing electrode 12 are disposed on top of the wick in the “upper deck” of the cavity in contact with the top housing portion [Col. 5:56-60; Figs. 1-2]), 
the counter electrode and the reference electrode from a portion of the lower deck (reference electrode current collector 36, reference electrode 14, counter electrode current collector 37, and counter electrode 16 are all disposed on projections 30 in the “lower deck” [Col. 5:56-60; Figs. 1-2]), 
the MEMS element sits atop the upper deck (the MEMS element, as modified by Chapples above, would replace the perforations 42 and thus would sit atop the wick in the “upper deck” [Figs. 1-2]), 
the electrolyte subassembly sits atop the lower deck (the electrolyte/wick sits inside the cavity of the electrolyte reservoir 26 and thus is disposed in the “lower deck” of the cavity where the projection 30 is located [Figs. 1-2]). 
Regarding claim 17, Xu discloses a gas sensor assembly ([abstract]), comprising: 
a sensor housing comprising a cavity configured to receive an electrolyte subassembly (bottom housing portion 20 comprises an electrolyte reservoir 26 [Col. 5:13-21; Figs. 1-2]);
a lid configured to mechanically couple with the sensor housing, the lid comprising a gas inlet aperture for permitting fluid communication between 
the electrolyte subassembly disposed in the cavity of the sensor housing (the electrolyte 32 is disposed in the electrolyte reservoir 26 and transports the electrolyte from the reservoir 26 to the areas between the electrodes [Col. 5:40-56; Figs. 1-2; Note: the wick and the electrolyte together form a “subassembly” that is disposed in the electrolyte reservoir]).
Xu further discloses wherein the device includes a sensing/working electrode 12, a reference electrode 14 and a counter electrode 16 [Col. 3:1-3; Figs. 1-2] and wherein the device is used to measure carbon monoxide [Col. 3:36-40]. 
However, Xu is silent on the various electrodes being diffusion electrodes and thus fails to explicitly disclose wherein the electrolyte subassembly includes “a top diffusion electrode layer” and “a bottom diffusion electrode layer”. 
Porro discloses an integrated gas sensor device for the detection of carbon monoxide [title] wherein Porro teaches that for the detection of carbon monoxide, the chemical reaction of CO causes the working and counter electrode potential to vary, thus a reference electrode is necessary [Para. 0014]. Porro further teaches that the gas has to diffuse through a diffusion barrier to reach the electrodes and thus all three electrodes should be formed as gas diffusion electrodes [Paras. 0012-0014]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three electrodes 12, 14, and 16 disclosed by Xu such that the electrodes are formed as gas diffusion electrodes because Porro teaches that all three electrodes should be formed as gas diffusion electrodes to allow for diffusion and measurement of CO at the electrodes [Paras. 0012-0014] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one type of electrode for CO detection for another) is likely to be obvious when predictable results are achieved (i.e., analysis of CO concentration) [MPEP § 2143(B)]. Note: the formation of electrode 12 of Xu as a gas diffusion layer meets the limitation of a “top diffusion electrode layer” and the formation of either/both of the reference/counter electrodes 14/16 meets the limitation of a “bottom diffusion electrode layer”. 
Xu further teaches wherein the perforations 42 permit the gas to enter the sensor and impinge on the electrode 12 [Col. 4:57-59] and wherein the device further includes a “working electrode” (electrical contact 50 contacts sensing electrode current collector 35 wherein at least current collector 35 meets the limitation of the “working electrode” [Col. 4:12-18; Figs. 1-2; Note: the “working electrode” of the instant specification is more accurately described as a current collector and/or contact terminal as outlined in the instant specification Para. 0061 which state that the free electrons generated at the diffusion electrode flows electrically through the working electrode which is the device that makes contact outside of the sensor housing for interfacing with a detector/analysis 
Xu is silent, however, on a MEMS element comprising an array of capillaries and thus fails to explicitly disclose “a MEMS element lying between the sensor housing and a compliant media seal, the MEMS element comprising an array of capillaries configured to permit fluid communication between ambient gases around the gas sensor assembly and the cavity via the gas inlet aperture, wherein the MEMS element is in direct contact with the top diffusion electrode layer and a working electrode, the working electrode and the top diffusion electrode layer being different from each other”. 
Chapples discloses an electrochemical gas sensor for detection of a target gas [Para. 0001] wherein the device includes a ceramic substrate that comprises capillary holes 7/17 that allow for gas ingress and egress to and from the surface of the sensing/working electrode 2/12a [Paras. 0011, 0015, 0022; Fig. 2-3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the perforations 42 of Xu, that provide for the flow of gases to the surface of the electrode, with a ceramic substrate that comprises an array of capillaries because Chapples teaches that such structure provides for the ingress and egress of a target gas to the surface of the sensing/working electrode [Paras. 0011, 0015, 0022; Figs. 2-3] and simple substitution of one known element for another (i.e., one type of gas ingress/egress mechanism for another) is likely to be obvious when predictable results are achieved (i.e., directed flow of a target gas to the surface of the sensing/measuring electrode) [MPEP § 2143(B)]. Note: the Office takes the position that the ceramic substrate of Chapples meets the limitation of 
Xu is further silent on a media seal and thus fails to expressly teach wherein the device further comprises “a compliant media” wherein the MEMS element is located between the sensor housing and the compliant media seal and also “the compliant media seal lying between the lid and the MEMS element”. 
Rabbett discloses an electrochemical carbon monoxide sensor [abstract, title] wherein the device comprises various silicon rubber gaskets or sealing members for sealing the top plate and bottom plate of the sensor assembly [Para. 0019] wherein the sensor assembly includes an annular silicon rubber spacer 42 and silicon rubber gaskets or sealing members 50 and 52 that are positioned between the top housing plate member 12 and the rear compression plate members 24/26 wherein the gaskets/sealing members provide the utility of sealing the sensor assembly such that the target gas does not enter from locations other than the access port [Paras. 0019, 0038, 0055]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of modified Xu to further include silicon rubber gaskets/sealing members between the top housing 18 and the 
Regarding claim 19, modified Xu discloses the limitations of claim 17 as outlined previously. Xu further discloses wherein the device comprises electrical contacts extending though the sensor housing and into the cavity of the sensor housing (electrical contacts 50-52 extend through the bottom housing 20 and into the electrolyte reservoir 26 “cavity” [Col. 4:12-18; Figs. 1-2]), the electrical contacts comprising: 
the working electrode electrically coupled to the top diffusion electrode layer of the electrolyte subassembly via the MEMS element (electrical contact 50 contacts sensing electrode current collector 35, which is in contact with the sensing gas diffusion layer, as modified by Porro above, and in contact with the MEMS element, as modified by Chapples above [Col. 4:12-18; Figs. 1-2]);
a counter electrode electrically coupled to the bottom diffusion electrode layer (electrical contact 52 contacts the counter electrode current collector 37, 
a reference electrode electrically coupled to the bottom diffusion electrode layer (electrical contact 51 contacts the reference electrode current collector 36, which is in contact with the bottom gas diffusion layer 14/16, as modified by Porro above [Col. 4:12-18; Figs. 1-2]);
the cavity of the sensor housing comprises a stepped cavity having an upper deck and a lower deck (there are various steps within the electrolyte cavity 26 including the step from the top edge “upper deck” and the step forming the projection 30 “lower deck” [Fig. 1]);
the working electrode forms a portion of the upper deck (the sensing electrode current collector 35 is disposed on top of the wick in the “upper deck” of the cavity in contact with the top housing portion [Col. 5:56-60; Figs. 1-2]),
the counter and reference electrodes from a portion of the lower deck (reference electrode current collector 36 and counter electrode current collector 37 are disposed on projections 30 in the “lower deck” [Col. 5:56-60; Figs. 1-2]),
the MEMS element sits atop the upper deck (the MEMS element, as modified by Chapples above, would replace the perforations 42 and thus would sit atop the wick in the “upper deck” [Figs. 1-2]),
the electrolyte subassembly sits atop the lower deck (the electrolyte/wick sits inside the cavity of the electrolyte reservoir 26 and thus is disposed in the “lower deck” of the cavity where the projection 30 is located [Figs. 1-2]).


Claims 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Porro, Chapples, and Rabbett, as applied to claims 11 and 17 above, and further in view of Schwartz et al. (US 5,547,555 A). 
Regarding claims 12-14, modified Xu discloses the limitations of claim 11 as outlined previously. 
Xu teaches wherein the top housing 18 and the bottom housing 20 of the sensor are sealed using ultrasonic welding and thus is silent on the use of any latches/clips. Xu therefore fails to explicitly teach “the sensor housing further comprising at least one latch ledge, the lid further comprising at least one latching finger, and each latching finger of the at least one latching finger is configured to mechanically couple with a respective latch ledge of the at least one latch ledge of the sensor housing to mechanically couple the sensor housing with the lid”, of instant claim 12, wherein the sensor housing further comprises “at least one latching ramp, wherein each latching ramp of the at least one latching ramp is associated with a respective latch ledge of the at least one latch ledge, such that each of the at least one latching finger translates along a respective latching ramp of the at least one latching ramp as the sensor housing is being assembled with the lid”, of instant claim 13, and wherein “the at least one latching finger comprises four latching fingers, each of the four latching fingers being disposed at a different corner of the lid, the at least one latch ledge comprises four latch ledges, each of the four latch ledges being disposed at a different corner of the sensor housing, and the at least one latching ramp comprises four latching ramps, each of the claim 14. 
Schwartz discloses an electrochemical gas sensor [title] wherein the device includes a top cover unit 77 and a bottom base unit 81 wherein the top cover unit 77 is configured with a plurality of fingers 50/52 (“latching fingers”) and the base unit 81 comprises a plurality of latch receiving means components 90/92 (“latch ledge”) wherein each finger 50/52 corresponds with a respective receiving means 90/92 [Col. 6:48-53; Col. 10:43-50; Figs. 7, 9-10, 16]. Schwartz further teaches wherein when the latch fingers 50/52 are inserted into the latch receiving means 90/92, the base 81 is slightly deformed sufficient for the latch protruding component to pass through it (i.e., the edge of the receiving means component 90/92 therefore acts as a “ramp” that corresponds to each latching finger 50/52 as the top is inserted in to the base [Col. 10:50-55; Figs. 7, 9-10, 16]). Schwartz further teaches wherein constructing the sensor assembly from a small number of plastic molded parts that can be snapped or screwed together is commercially attractive because its molded parts can be made relatively inexpensively [Col. 5:50-58] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of joining the top housing and bottom housing of Xu that utilizes ultrasonic welding to permanently join the components to instead use a design wherein the top housing includes latching fingers and the bottom housing includes a latch receiving means, further including a “ramp portion” that allows the latching fingers to translate and engage the receiving means, because Schwartz teaches that such method is a known method of joining the two claim 14
Regarding claim 18, modified Xu discloses the limitations of claim 17 as outlined previously. 
Xu teaches wherein the top housing 18 and the bottom housing 20 of the sensor are sealed using ultrasonic welding and thus is silent on the use of any latches/clips. Xu therefore fails to explicitly teach “the sensor housing further comprising at least one latch ledge, the lid further comprising at least one latching finger, and each latching finger of the at least one latching finger is configured to mechanically couple with a respective latch ledge of the at least one latch ledge of the sensor housing to mechanically couple the sensor housing with the lid, the sensor housing further comprises at least one latching ramp, wherein each latching ramp of the at least one latching ramp is associated with a respective latch ledge of the at least one latch ledge, such that each latching finger of the at least one latching finger translates along a respective latching ramp of the at least one latching ramp as the sensor housing is being assembled with the lid, the at least one latching finger comprises four latching fingers, each of the four latching fingers being disposed at a different corner of the lid, the at least one latch ledge comprises four latch ledges, each of the four latch ledges being disposed at a different corner of the sensor housing, and the at least one latching ramp comprises four latching ramps, each of the four latching ramps being disposed at a different corner of the sensor housing”. 
Schwartz discloses an electrochemical gas sensor [title] wherein the device includes a top cover unit 77 and a bottom base unit 81 wherein the top cover unit 77 is configured with a plurality of fingers 50/52 (“latching fingers”) and the base unit 81 comprises a plurality of latch receiving means components 90/92 (“latch ledge”) wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of joining the top housing and bottom housing of Xu that utilizes ultrasonic welding to permanently join the components to instead use a design wherein the top housing includes latching fingers and the bottom housing includes a latch receiving means, further including a “ramp portion” that allows the latching fingers to translate and engage the receiving means, because Schwartz teaches that such method is a known method of joining the two components of a gas sensor assembly and is advantageous on a commercial scale because it enables the pieces to be formed as molded parts that are relatively inexpensive to make, are lightweight, and can easily be fabricated by simply snapping the two housings together [Col. 5:50-58]. One skilled in the art would also appreciate that having a sensor device that can be disassembled would enable the user to replace contaminated/faulty parts without having to discard the entire sensor, thus providing . 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Porro, Chapples, and Rabbett, as applied to claim 17 above, and further in view of Stetter et al. (US 2014/0311905 A1) and Lei et al.. 
Regarding claim 20, Xu discloses the limitations of claim 17 as outlined previously. 
Xu is silent on the dimensions of the perforations 41 and thus fails to explicitly disclose “wherein a diameter of the gas inlet aperture is approximately between 10-1000μm, and a ratio of the diameter of the gas inlet aperture and a length of the gas inlet aperture through the lid 1:100”. 
Stetter discloses an electrochemical gas sensor [abstract] wherein the device includes an access port that has a diameter in a range from about 0.003 inches to about 0.080 inches (about 76 μm - 2032 μm). Stetter further teaches that the access port may also be larger or smaller and depend upon the gas to be detected, the range of the sensor desired, and the particular construction and need of the sensing reaction and sensor mechanism of response (e.g., diffusion limited signal, or reaction rate limited signal, or other limitation of the overall electrochemical sensor) [Para. 0039] and that the gas sample may permeate through the access port wherein the access port can be a straight throughhole or a tortuous path with or without obstructions or filter materials [Para. 0039]. 
Given the teachings of Stetter regarding the access port ranging from about 76μm to about 2032 μm, it would have been obvious to one having ordinary skill in the art to have modified Xu to utilized an access port diameter within the disclosed range of Stetter, including those amounts that overlap within the claimed range of 10-1000μm. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [See MPEP 2144.05(I)]. 
Regarding the ratio of the inlet diameter to the aperture length, Stetter teaches wherein the aperture diameter size, is result effective variables [Para. 0039]. Specifically, Stetter teaches that the size of the access port is dependent upon the concentration of the gas to be measured wherein, for example, lower concentrations of 1-10ppm CO would require a larger hole while a smaller hold is necessary for a broader range sensor measuring a concentration from 0-10,000ppm CO [Para. 0039]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the access port diameter, and subsequently modify the ratio of the port diameter to the access port length, to yield the expected result of optimized sensitivity for the concentration of gases being measured. 
Xu, as modified by Chapples with regards to claim 17, discloses wherein the MEMS element comprises silicon (the substrate is made of ceramic and one skilled in the art would recognize silicon as one of the most common type of ceramics used in gas sensor substrate materials [Chapples, Para. 0011]). 
Modified Xu is silent on the capillary substrate comprising a plating surface and thus fails to explicitly disclose wherein the MEMS element comprises silicon “having a platinum-plated surface”. 
However, one skilled in the art would recognize that platinum catalyst layers are known in the art to increase the sensor selectivity. For instance, Lei teaches that material design is the most important fundamental step to endow a sensor with good 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of modified Xu such that the capillary MEMS substrate as modified by Chapples includes a platinum catalyst layer on at least one surface because Lei teaches that platinum catalyst layers are known in the art to improve the sensor selectivity [Lei, Para. 0004] and this specific location in the sensor of Xu (e.g., where the perforations are shown in Fig. 1) is an ideal location for the platinum catalyst before the target gas has been exposed to the electrolytes for analysis. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., including a platinum catalyst layer) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., improved sensor selectivity) [MPEP 2143(A)]. 


Response to Arguments
Applicant’s arguments, see Remarks Pg. 9-16, filed 02/19/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 10 that “There is no disclosure of a top diffusion electrode layer and a bottom diffusion electrode layer being disposed within the 

Examiner’s Response #1
Examiner respectfully disagrees. Xu expressly discloses wherein the electrolyte is present between electrode 12 and electrode(s) 14/16 in Col. 5:47-56 and as shown in Fig. 1. The disclosed wick comprises the electrolyte as the electrolyte is present anywhere the wick is present, which is the sole purpose of the wick. Fig. 1 clearly shows the wick present between the electrode 12 and electrodes 14/16 and thus electrolyte is necessarily present between the electrodes. Regarding the argument that Xu does not disclose diffusion electrodes, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See 


Applicant’s Argument #2
Applicant argues on Pgs. 10-11 that “The Office Action on page 3 asserts that the cap 44 and the top housing 18 form the lid, as recited in claim 1. The cap 44 and the top housing 18 as shown in Fig. 2 includes a diffusion barrier 40, and a filter 45 in between. The filter 45 is interposed between diffusion barrier 40 and perforations 42” and that “The lid as recited in claim 1 is single component and does not require any additional components, such as filter and diffusion layer as required by Xu. Thus, the cap 44 and top housing 18 of Xu as combined are not same as the lid, as recited in claim 1, and the feature is not disclosed by Xu”.
Examiner's Response #2
Examiner respectfully disagrees. The independent claims recite the transitional phrase “comprising”. MPEP 2111.03 states that “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, 


Applicant’s Argument #3
Applicant argues on Pgs. 11-12 that “Further, the Applicant notes that the Office Action has equated the top housing 18 of Xu with a first feature of claim 1 and, in the subsequent statements, substituted the top housing 18 with a ceramic substrate of Chappell for a second feature of claim 1” and that “The lid and the MEMS element are two distinct elements of the claimed gas sensor assembly and are placed at different positions. The top housing 18 of Xu can either be equated to the lid or the MEMS element (used as a substitution with the ceramic substrate of Chappell) of claim 1, but not both at the same time”.
Examiner's Response #3
Examiner respectfully disagrees. The argument that the rejection of record “substituted the top housing 18 with a ceramic substrate” is incorrect. The rejection of record indicates that it is obvious to substitute/replace the perforations 42 as taught by Xu with the MEMS element disclosed by Chapples. Specifically, the rejection of record states: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 


Applicant’s Argument #4
Applicant argues on Pgs. 12-13 that “the arrangement and layout of components of sensor as disclosed in Xu is completely different from the arrangement of components of the sensor of Chappell. Xu discloses a cap disposed on the top of the sensor, the cap having aperture to allow gas to enter the sensor. The cap and the top housing part of Xu are positioned such that the 
Examiner's Response #4
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the Chapples reference is relied upon only for the teaching of the ceramic substrate that comprises capillary holes that allow for the ingress and egress to and from the surface of the electrodes [Paras. 0011, 0015, 


Applicant’s Argument #5
Applicant argues on Pgs. 13-14 that “Further, there is no motivation or suggestion to combine Xu modified by Chappell and Rabbett to disclose the feature, the compliant media seal lying between the lid and the MEMS element of claim 1. The Applicant submits that Rabbett in the cited passages, para [0019], [0038], and [0055], does not disclose, suggest or teach a seal lying on a MEMS element, in the manner recited in claim 1. As per para [0038] of Rabbett, the sealing members 50 and 52 are disposed between top and bottom electrode plates. Xu does not require a seal to be disposed between electrode layers. As per Xu, the electrodes 12 and 14 have the wick 32 in between the electrodes. The arrangement and layout of components of Xu and Rabbett are entirely 
Examiner's Response #5
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s argument that Xu does not require a seal to be disposed between the electrode layers is not convincing as the rejection of record, with regards to the compliant media seal, is in view of Xu and Rabbett. Rabbett teaches that the sensor assembly includes an annular silicon rubber spacer 42 and silicon rubber gaskets or sealing members 50 and 52 that are positioned between the top housing plate member 12 and the rear compression plate members 24/26 wherein the gaskets/sealing members provide the utility of sealing the sensor assembly such that the target gas does not enter from locations other than the access port [Paras. 0019, 0038, 0055]. Including a silicon rubber gasket/sealing member to the structure of Xu, specifically between the top housing 18 and the bottom housing 20, would provide the benefits taught by Rabbett including sealing the junction between the top/bottom portions of the sensor that would not allow for the transport of the target gas from areas other than the intended location (access port) [Rabbett, Paras. 0019, 0038, 0055]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior 


Applicant’s Argument #6
Applicant argues on Pgs. 14-17 that claims 2-4, 7-8, 9, 10, 11, 15-17, 19, 12-14, 18, and 20 are patentable because the cited additional references fail to cure the deficiencies as discussed previously with regards to Xu, Porro, Saffell, Chapples, and/or Rabbett. 
Examiner's Response #6
Examiner respectfully disagrees. The rejections of record are maintained as outlined above. Since no arguments have been provided regarding the rejection of claims 2-4, 7-8, 9, 10, 11, 15-17, 19, 12-14, 18, and 20 or the validity of the additional teaching references, these rejections are also maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA L ALLEN/Examiner, Art Unit 1795                          

/MARIS R KESSEL/Primary Examiner, Art Unit 1795